Citation Nr: 0335274	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-20 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include lung cancer, chronic obstructive pulmonary disease 
(COPD) and asbestosis, asserted as due to in-service asbestos 
exposure and exposure to unidentified chemical agents during 
service in the Philippines.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1945 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, that denied the veteran's claim of entitlement 
to service connection for a lung disorder, including lung 
cancer and COPD, asserted as due to in-service asbestos 
exposure and exposure to unidentified chemical agents during 
service in the Philippines.  The veteran perfected a timely 
appeal of the January 2002 determination to the Board.  


REMAND

The veteran and his representative contend that the veteran 
suffers from a lung disorder, specifically lung cancer, COPD, 
and possible asbestosis, which was incurred or aggravated by 
in-service exposure to asbestos and exposure to unidentified 
chemical agents used to spray for mosquitoes during the 
veteran's service in the Philippines.  Based on a review of 
the claims folder, however, the Board finds that before it 
can consider this issue, further development is required.

As a preliminary matter, the Board notes that the record 
contains no information regarding the chemical agents that 
the veteran may have been exposed to during his service in 
the Philippines in World War II.  With respect to asbestos, 
however, the Board notes that, during his period of active 
duty in the Navy from March 1945 to November 1946, the 
veteran served as a gunners mate aboard ship in the Pacific 
Theater of Operation.  Further, the Board observes that the 
ships used by the Navy in that era generally contained 
asbestos.  

The record shows that the veteran has smoked cigarettes for 
many years and VA recognizes that the risk of developing 
bronchial cancer is increased in current cigarette smokers 
who have had asbestos exposure.  In addition, VA acknowledges 
that those who served in the Navy during World War II were 
likely exposed to asbestos since varieties of African 
asbestos were used extensively in military ship construction.  
See Veterans Benefits Administration Manual M21-1, part VI, 
(Manual) paragraph 7.21(b)(2).  

While the Board observes that the veteran may well have been 
exposed to asbestos during service, the VA must also 
determine whether the veteran was exposed to asbestos 
subsequent to service; whether he has been diagnosed as 
having an asbestos-related lung disorder, or other lung 
disability that is related to or had its onset during service 
or within a presumptive period; and whether there is medical 
evidence linking the veteran's current lung condition to 
service.  Accordingly, this claim must be remanded for 
further development, to include affording him a pertinent VA 
examination, and in the report of that examination, the 
examiner must opine as to the likelihood that the veteran has 
a lung disorder that is related to or had its onset during 
service.  38 U.S.C.A § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).

Prior to affording the veteran a pertinent VA examination, 
the RO must make sure that all the relevant records have been 
obtained.  A review of the claims folder shows that the 
veteran received treatment at the University of Pittsburgh 
Medical Center, including care from various private 
physicians, in April and May 1998, and has been diagnosed as 
having carcinoma of the left upper lobe with severe 
underlying chronic obstructive pulmonary disease due to the 
veteran's sixty pack year smoking history.  The claim folder 
also contains medical records from the VA Pittsburgh 
Healthcare System dated from January to September 2002 and 
the veteran's service medical records.

Other than the records mentioned above, no medical evidence, 
including medical evidence dated subsequent to September 
2002, has been associated with the claim folder.  In light of 
the veteran's diagnosed lung cancer, he is likely being 
monitored for this and other associated lung conditions, 
including possible treatment after September 2002.  In this 
regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The Board notes that, pursuant to 
the VCAA, VA must obtain any outstanding VA and private 
medical records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 
38 C.F.R. § 3.159(c) (2002).  As such, for this reason as 
well, this appeal must be remanded.  

Finally, the Board notes that in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit came to a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response; here, in the June 21, 2001, letter, 
the RO advised the veteran that had to submit evidence in 
support of his claim "by August 21, 2001."  Therefore, 
because this case is being remanded for additional 
development, on remand, the RO must take this opportunity to 
inform the veteran that he has a full year to respond to a 
VCAA notice.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of the 
VCAA, to include 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002), and any other 
applicable legal precedent.  In doing so, 
the letter should explain, what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate the veteran's 
claim.  The RO should notify the veteran 
that this should specifically include any 
medical evidence indicating an 
association between his lung cancer and 
other lung conditions and his possible 
in-service exposure to asbestos and other 
chemical agents.  The letter should also 
specifically inform the veteran and his 
representative of which portion of the 
evidence is to be provided by the 
claimant and which part, if any, the RO 
will attempt to obtain on his behalf.  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within one year of the date of the RO's 
letter, and that he should inform the RO 
if he desires to waive the one-year 
period for response.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for any 
respiratory problems.  This should 
specifically include records of his 
treatment at the Pittsburgh, 
Pennsylvania, VA Medical Center, dated 
since September 2002, and from the 
University of Pittsburgh Medical Center 
dated since May 1998.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran must be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of any lung disorder found to be present.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished, and the 
examiner should identify all pulmonary 
pathology found to be present.  
Thereafter, the examiner must opine as to 
the likelihood that the veteran has a 
lung disorder, to specifically include 
lung cancer, COPD, and asbestosis, that 
either had its onset during service or is 
otherwise related to his period of active 
duty in the Navy, to specifically include 
his reported in-service exposure to 
asbestos and any chemicals that the 
veteran may have been exposed to during 
his service in the Philippines.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should adjudicate the 
merits of the veteran's claim of service 
connection for a lung disorder, to 
specifically include lung cancer, COPD, 
and asbestosis, asserted as due to 
asbestos and chemical exposure.  The RO 
must provide adequate reasons and bases 
for its determinations, addressing all 
issues and concerns that were noted in 
this REMAND.  

6.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


